  EXHIBIT 10.2


AMENDED AND RESTATED PURCHASE AGREEMENT

                           THIS AMENDED AND RESTATED PURCHASE AGREEMENT (this
"Agreement") is entered into this 27th day of September, 2004, between Vestin
Fund I, LLC, Vestin Fund II, LLC and Owens Mortgage Investment Fund, or their
assigns (collectively, “Sellers”), on the one hand, and on the other hand,
Station Casinos, Inc. (“Buyer”), or its assigns.


RECITALS

                           WHEREAS, Sellers obtained title to the real property
and improvements formerly known as the Castaways Hotel, Casino and Bowling
Center (“Castaways”) located in Las Vegas, Nevada, as the result of a
foreclosure sale held on Monday, February 2, 2004.


                           WHEREAS, Sellers and MGI, LLC, a Nevada limited
liability company (“MGI”), entered into that Purchase Agreement dated June 4,
2004 (the “Former Agreement”), pursuant to which MGI agreed to purchase, and
Sellers agreed to sell, the Castaways subject to the terms and conditions set
forth therein.


                           WHEREAS, pursuant to that Assignment Agreement dated
of even date herewith (the “Assignment”), among MGI, Buyer and Sellers, MGI
assigned and transferred to Buyer all of MGI’s right, title and interest in the
Former Agreement subject to the terms and conditions contained in the Assignment
and the Former Agreement.


                           WHEREAS, Buyer and Sellers desire to replace the
Former Agreement in its entirety with this Agreement, and the Former Agreement
shall no longer be of any force or effect.


                           WHEREAS, the real property and other assets to be
sold by Sellers to Buyer pursuant to this Agreement include the following:


a. All of the real property owned by Sellers and comprising the land and
improvements thereon formerly known as the Castaways Hotel, Casino and Bowling
Center located at 2800 Fremont Street, Las Vegas, Nevada 89104 (the "Hotel
Property") as more fully described on Exhibit A attached hereto and incorporated
herein by reference;


b. All tangible personal property owned by Sellers and located on and applicable
to the Hotel Property except for the pylon sign which belongs to the sign vendor
and "Gaming Devices," (the term "Gaming Devices" being used herein as defined in
NRS 463.0155) at the Hotel Property which are being retained by Seller, but
including within the tangible personal property being sold the "Associated
Equipment" to the Gaming Devices (the term "Associated Equipment" being used
herein as defined in NRS 463.0136 together with the signs, stools, stands,
chairs and counting equipment located on and applicable to the Hotel Property)
(collectively, the "Personal Property").


                           WHEREAS, the Hotel Property and the Personal Property
are sometimes collectively referred to as the "Assets." The Assets do not
include the Castaways' pylon sign which is owned by Federal Heath Sign Company,
LLC (the "Pylon Sign"). The Assets include the Associated Equipment, but do not
include the Gaming Devices or any cash and coinage, none of which Gaming
Devices, cash or coinage is being sold and all of which is the property of and
will be retained by Sellers (the Gaming Devices, cash or coinage is referred to
as the "Sellers' Retained Property").


                           NOW, THEREFORE, for good and valuable consideration,
as set forth above and in the remaining covenants in this Agreement, the parties
agree as follows:


                           1. Purchase Price. The price to be paid for the
Assets will be Twenty One Million Seven Hundred Sixty-Seven Thousand
Twenty-Eight Dollars ($21,767,028) (the “Purchase Price”). There will be no
credit against the Purchase Price for the Sellers' Retained Property and Sellers
will remain the owners of the Sellers' Retained Property.


                           2. Escrow and Close of Escrow. Escrow will be opened
with Heidi Colvin at Equity Title of Nevada (“Escrow Holder”), which will use
this Agreement as escrow instructions, along with any supplemental instructions
it requires. In the event of any conflict or inconsistency with any supplemental
escrow instructions, this Agreement will control. At Close of Escrow, Sellers
will deliver to Buyer the following in a form reasonably satisfactory to Buyer:
(i) a grant, bargain and sale deed in customary form conveying the Hotel
Property to Buyer subject only to those title exceptions set forth on that
preliminary title report dated as of August 6, 2004, and issued by Equity Title
of Nevada (the “Title Report”) and approved by Buyer (the “Permitted
Exceptions”); provided, however, that Sellers covenant and agree to remove, or
cause to be removed, at the Closing all monetary encumbrances on the Hotel
Property as reflected in the Title Report, (ii) a bill of sale conveying the
Personal Property to Buyer, and (iii) such other agreements, notices, opinions,
warranties, certificates or other instruments as may be required hereunder.
Closing (the "Close of Escrow") will be as provided in this Section and will
occur at the executive offices of Station Casinos, Inc., 2411 West Sahara
Avenue, Las Vegas, Nevada, 89102, at 10:00 a.m. on October 1, 2004.


                           3. Access to the Property. At all timers prior to the
Close of Escrow, Buyer and its agents and representatives shall be entitled to
enter onto the Hotel Property to perform inspections and tests of the Hotel
Property. Buyer agrees to indemnify, defend and hold harmless Sellers and the
Hotel Property from all liabilities, damages, losses, costs and expenses
(including reasonable attorneys’ fees) incurred or suffered by Sellers by reason
of any actual damage to the Hotel Property or injury to persons caused by Buyer
and/or its agents and representatives in exercising Buyer’s rights under the
preceding sentence. Sellers hereby grant Buyer a license from the date hereof
until the expiration of this Agreement for the aforementioned purposes.


                           4. Representations, Covenants and Conditions
Precedent to Close of Escrow.


  A. Buyer’s Representations.


                           Buyer represents and warrants to Sellers as follows:
(a) Buyer is duly incorporated, validly existing and in good standing under the
laws of the State of Nevada, with all requisite power and authority to enter
into and perform this Agreement, (b) the execution, delivery, and performance of
this Agreement by the person executing the same on behalf of Buyer has been duly
and validly authorized and this Agreement and the other agreements and
instruments contemplated hereby constitute legal, valid and binding obligations
of Buyer (assuming the due authorization, execution and delivery hereof and
thereof by Sellers), enforceable in accordance with their respective terms, (c)
neither the execution, delivery nor performance of this Agreement will breach
any statute, law, ordinance, rule or regulation of any governmental authority or
conflict with or result in a breach of any of the terms, conditions or
provisions of any judgment, order, injunction, decree or ruling of any court or
governmental authority to which Buyer is subject or any agreement or instrument
to which it is party, or constitute a default thereunder, and (d) no consent,
approval or authorization of any governmental authority or private party is
required in connection with the execution, delivery and performance of this
Agreement by Buyer.


  B. Sellers’ Covenants and Representations.


a. Prior to Close of Escrow, Sellers will continue to pay all normal expenses
for the Assets that Sellers are currently paying incident to ownership,
including water, power, sewer, telephones, gas, electricity, taxes, security,
maintenance, engineering, insurance, fence rental, service contracts for
elevators, chillers, boilers and other furniture, fixtures and equipment.


b. Sellers must remove the Sellers' Retained Property and the records and
documents of the former owners of the Hotel Property before the Close of Escrow,
so that Buyer is not responsible for their storage and maintenance. Except for
the foregoing, Sellers will refrain from selling or otherwise disposing of any
asset included in the Assets and will preserve the Assets and maintain them in
as favorable a condition as exists on the date hereof, normal wear and tear
excepted.


c. Sellers represent and warrant to Buyer as follows: (a) Sellers are duly
organized, validly existing and in good standing under the laws of their
respective states of formation, with all requisite power and authority to enter
into and perform this Agreement, (b) the execution, delivery, and performance of
this Agreement by the persons executing the same on behalf of Sellers have been
duly and validly authorized and this Agreement and the other agreements and
instruments contemplated hereby constitute legal, valid and binding obligations
of Sellers (assuming the due authorization, execution and delivery hereof and
thereof by Buyer), enforceable in accordance with their respective terms, (c)
neither the execution, delivery nor performance of this Agreement will breach
any statute, law, ordinance, rule or regulation of any governmental authority or
conflict with or result in a breach of any of the terms, conditions or
provisions of any judgment, order, injunction, decree or ruling of any court or
governmental authority to which Sellers or the Assets are subject or any
agreement or instrument to which it is party or by which it or the Assets is
bound, or constitute a default thereunder, and (d) no consent, approval or
authorization of any governmental authority or private party is required in
connection with the execution, delivery and performance of this Agreement by
Sellers.


d. Except for that month-to-month lease agreement between Sellers and Verde
Communications (a copy of which was previously delivered by Sellers to Buyer),
there are no leases, licenses, or occupancy agreements of any kind, whether
written or oral, covering the Hotel Property or any portion thereof.


  C. Sellers’ Conditions.


                           All of the obligations of Sellers’ hereunder are
subject to the fulfillment, prior to or at the Close of Escrow, as required, of
each of the following conditions (unless waived by Sellers), subject to no
reservations, restrictions, conditions or limitations unsatisfactory to Sellers:


a. [Intentionally Omitted.]


b. Buyer will execute and deposit with Escrow Holder all documents as are
necessary for the timely Close of Escrow.


  D. Buyer’s Conditions.


                           All of the obligations of Buyer hereunder are subject
to the fulfillment, prior to or at the Close of Escrow, as required, of each of
the following conditions (unless waived by Buyer), subject to no reservations,
restrictions, conditions or limitations unsatisfactory to Buyer:


a. Buyer being able to obtain, at Sellers' expense, an ALTA Form B extended
owner's policy of title insurance issued by the Title Company, acceptable to
Buyer in the amount of the Purchase Price insuring Buyer that Buyer has fee
title to the Hotel Property subject only to the Permitted Exceptions approved of
by Buyer. Said policy will have attached thereto such endorsements as Buyer may
require, including, but not limited to, endorsements insuring against
encroachments, violations of covenants and restrictions, and mechanics' liens.


b. All conditions precedent to Buyer's obligations provided for in any other
section of this Agreement have been satisfied.


c. Sellers will have obtained all approvals necessary, if any, to transfer all
Associated Equipment constituting a portion of the Assets to Buyer.


d. Sellers shall have given all notices to governmental authorities and other
third parties required to be given by them in connection with the transactions
contemplated by this Agreement under any license, permit, authorization,
franchise, loan, note, mortgage, indenture, bond, or other agreement or
instrument. All other consents, approvals, authorizations, estoppel and other
certificates, and agreements of any third party required for, or reasonably
requested by Buyer in connection with, the consummation of the transactions
contemplated hereby shall have been delivered to Buyer.


e. The representations and warranties of Sellers contained in this Agreement
shall be true as of the Close of Escrow as though such representations and
warranties were made at such time.


f. Sellers shall have performed and complied with all terms, covenants,
agreements and conditions required by this Agreement to be performed or complied
with by them prior to or at the Close of Escrow.


g. No action shall have been brought, and remain undismissed, alleging the
illegality, invalidity of, or seeking to enjoin the transactions contemplated
hereby. Since the date of this Agreement there shall have been no change in any
applicable law that makes it illegal for any party hereto to perform its
obligations hereunder (i) enacted (and not effectively vetoed), whenever
effective, (ii) approved by a committee, having primary jurisdiction in respect
of the proposed change in applicable Law, of any legislative body having
jurisdiction over the Hotel Property, (iii) adopted as a final regulation
pursuant to formal rule making, order-issuing or regulatory authority by any
agency, board, commission, or other administrative, executive, or other
regulatory body having jurisdiction over the Hotel Property, or (iv) embodied in
a final, formal ruling, order or decision of any judicial body having
jurisdiction over the Hotel Property.


h. Sellers shall have delivered to Buyer such documentary and other evidence as
Buyer or Escrow Holder may reasonably require evidencing the authority of the
person or persons who are executing this Agreement, or any other document in
connection with this Agreement, on behalf of Sellers.


                           5. Time of the Essence and Risk of Loss. Time is of
the essence with respect to each and every condition and provision of this
Agreement. Any extension of any provision of this Agreement will require the
express, written consent of Buyer and Sellers. In the event of destruction,
damage or condemnation of any buildings or other improvements constituting a
portion of the Assets, Sellers will promptly notify Buyer in writing. If Buyer
notifies Sellers and Escrow Holder in writing within five (5) days of such
notice from Sellers of Buyer's election to terminate this Agreement, this
Agreement will cease and terminate and be of no further force or effect and
neither party shall have any rights against the other by reason of this
Agreement and/or such termination. If Buyer does not elect to terminate this
Agreement, Sellers will repair either such damage or Buyer will be entitled to a
credit against the Purchase Price of an amount equal to the reasonable value of
the property so destroyed, damaged or taken, less any condemnation or insurance
proceeds received by Buyer in connection with such destruction, damage or
condemnation. This is intended as an express provision with respect to
destruction and eminent domain which supercedes the provisions of the Nevada
Uniform Vendor and Purchaser Risk Act.


                           6. Termination and Buyer’s and Sellers’ Remedies.
This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned:


a. at any time before the Close of Escrow, by Sellers or Buyer, in the event (i)
of a material breach hereof by the non-terminating party if such non-terminating
party fails to cure such breach within ten (10) days following notification
thereof by the terminating party or (ii) upon notification of the nonterminating
party by the terminating party that the satisfaction of any condition to the
terminating party's obligations under this Agreement becomes impossible or
impracticable with the use of commercially reasonable efforts if the failure of
such condition to be satisfied is not caused by a breach hereof by the
terminating party; or


b. [Intentionally Omitted.]


c. If this Agreement is validly terminated pursuant to this Section, this
Agreement will forthwith become null and void, and there will be no liability or
obligation on the part of Sellers or Buyer (or any of their respective officers,
directors, employees, agents or other representatives or affiliates), except as
provided in the next succeeding paragraph.


d. Notwithstanding any other provision in this Agreement to the contrary, upon
termination of this Agreement pursuant to subsection (a) or (b) above: (i)
Sellers will remain liable to Buyer for any respective breach of this Agreement
by Sellers existing at the time of such termination, and Buyer will remain
liable to Sellers for any breach of this Agreement by Buyer existing at the time
of such termination, but (ii) in no case may Buyer seek any remedy relating to
the transactions and occurrences arising from this Agreement other than specific
performance against Sellers, and Buyer hereby knowingly and specifically waives
any and all claims for damages against Sellers with respect to any breach,
however (iii) Sellers may seek any remedies, including damages and reasonable
attorneys’ fees, against Buyer with respect to any breach as are available at
law or in equity.


                           7. Condition of Assets. Buyer warrants that it is a
sophisticated owner and hotel/casino developer familiar and experienced with all
requirements for the use, development and operation of the Assets. Buyer
acknowledges and agrees that because it has had an opportunity during the
Inspection Period to inspect the Assets and the Hotel Property and Buyer has had
an opportunity to withhold the Approval notice, Buyer is acquiring the Assets
"AS IS", "WHERE IS" and with all faults as of the Close of Escrow. As such,
Sellers make and have made no express or implied representation or warranty to
Buyer concerning the Assets or the Hotel Property, including, without
limitation:


a. Any representation concerning the physical condition or value of the Assets;


b. Any representation concerning zoning, subdivision or compliance with federal,
state or local laws, ordinances, rules or regulations in connection with the
development and use of the Assets, all of which Buyer will independently
investigate;


c. Any representation concerning the past, current or future prospects,
revenues, expenses or profitability of the Hotel Property;


d. Any representation regarding the suitability of the Hotel Property for any
particular use or the fitness of the Hotel Property for any particular purpose;


e. Any representation concerning the ability of Buyer to obtain any consents,
approvals or credit from, or to enter into any agreements with any third
parties, private or public.


f. Any representation (and Buyer shall hold Sellers harmless from any liability)
concerning hazardous materials or substances, environmental hazards or quality
of construction, manufacture and design of any of the Assets, and relating to
the condition or safety of the soils, the Assets or any adjacent property
concerning any hazard, danger or defect on, near, or that may affect the Assets.


g. Sellers expressly exclude any and all implied warranties of merchantability,
fitness for a particular purpose, design and condition. Buyer hereby
acknowledges and agrees that (i) no representations or warranties of any kind or
nature whatsoever, express or implied, written or oral, have been made to Buyer
or any other person by or on behalf of Sellers; and (ii) no one has any
authority to make any such representations and warranties on behalf of Sellers.


                           8. Closing Costs. All surveys, transfer taxes,
Buyer’s owners policy of title insurance premium and one-half (½) of escrow fees
charged by Escrow Holder will be paid by Sellers. Recording fees and one-half
(½) of the escrow fees charged by Escrow Holder will be paid by Buyer.


                           9. Confidentiality.


a. In the course of considering the subject matter hereof, the parties may have
needed to exchange certain information of a sensitive, proprietary, and/or
confidential nature (the "Confidential Information"). Such Confidential
Information, irrespective of the form of communication, would include all
analyses, compilations, studies or other documents, which contain or otherwise
reflect such information. Confidential Information will not include information
which (i) becomes generally available to the public other than as a result of a
disclosure by the recipient of such Confidential Information or an agent or
representative of such recipient; (ii) was available to the recipient on a
non-confidential basis prior to its disclosure by either of the parties hereto;
or (iii) becomes available to the recipient on a non-confidential basis from
some unrelated third-party source, provided that such source is not bound by a
confidentiality agreement with respect to the Confidential Information or
otherwise prohibited from transmitting the information to the recipient by a
contractual, legal or fiduciary obligation.


b. In consideration for granting access to certain Confidential Information, the
parties agree that such Confidential Information will be held in strictest
confidence, and will not be disclosed to any third-party without the prior
written consent of the disclosing party. It is further agreed that: (i) the
Confidential Information will be used by the parties solely in connection with
their consideration of this Agreement and the purchase of the Assets
contemplated by this Agreement; and (ii) that each party will reveal the
Confidential Information only to those of its agents, representatives (including
legal representatives and financial advisors), consultants and employees
actively and directly participating in the evaluation of the matters addressed
in this Agreement, or who otherwise need to know such information. If, however,
the recipients are requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) to disclose any of the
Confidential Information, the recipient so requested will provide prompt written
notice of such request or requirement so that Sellers may seek a protective
order or other appropriate remedy and/or waive compliance with the provision of
this Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver the recipient reasonably believes they are nonetheless
legally compelled to disclose Confidential Information to any tribunal or else
stand liable for contempt or suffer other censure or penalty, the recipient may,
without liability hereunder, disclose the Confidential Information. Buyer may
also disclose Confidential Information to the contractor or architect hired by
Sellers to work on the Hotel Property. In the event of any breach of
Confidentiality, each party acknowledges that the disclosing party would be
irreparably and immediately harmed and could not be made whole by monetary
damages. Accordingly, the parties agree that in addition to any other remedy to
which an injured party may be entitled at law or equity, such injured party will
be entitled to injunctive relief to prevent any breaches of this Section.


c. Except as otherwise required by law, regulation or applicable securities
exchange rules, neither Buyer nor Sellers shall issue or make any reports,
statements or releases to the public with respect to this Agreement or the
transactions contemplated hereby without the consent of the other, which consent
shall not be unreasonably withheld.


                           10. Assignment. Buyer agrees that it will not assign
any rights or privileges granted herein without the reasonable consent of
Sellers; provided, however, that Buyer will have the right to assign any or all
of its rights, interests and obligations under this Agreement to a wholly-owned
subsidiary of Buyer, provided that such subsidiary agrees in writing to be bound
by all of the terms, conditions and provisions contained herein and that Buyer
remains fully liable for all liabilities and obligations under this Agreement.
Subject to the preceding sentence, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their successors and
assigns.


                           11. Expenses. The parties acknowledge that they may
incur significant legal, accounting and other expenses in negotiating and
preparing this Agreement. Each party will bear and pay all their own legal,
accounting and other expenses in negotiating and preparing this Agreement.


                           12. Prorations. Sellers and Buyers agree that the
amount of taxes, liens and charges that run with the Assets will be prorated by
the Escrow Holder between Sellers and Buyer as of the Close of Escrow. All
utility fees and charges, if any, will be prorated at the time of the billing on
the basis of the number of days before and after the Close of Escrow,
respectively.


                           13. Interpretation; Choice of Law; Attorneys’ Fees.
This Agreement will be construed as if prepared by both parties. Each party is
represented by separate counsel. This Agreement and all documents necessary for
the consummation of it will be construed, interpreted, and the rights of the
parties determined in accordance with the laws of the State of Nevada, with any
lawsuit arising from or relating to this Agreement to be heard in a state or
federal court located in Clark County, Nevada, with the prevailing party being
entitled to an award of reasonable attorney fees and costs of suit.


                           14. Headings. The section headings in this Agreement
are for the convenience of reference only and will not affect the meaning or
construction of any provision hereof.


                           15. Counterparts. This Agreement may be executed in
any number of counterparts, and each counterpart will be deemed an original, but
all such separate counterparts together will constitute only one and the same
instrument. A facsimile signature will be effective as an original.


                           16. Severability. Any provision of this Agreement
which is held to be invalid or unenforceable in any jurisdiction will, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.


                           17. Waiver. Failure by any party at any time to
require the other party’s performance of any obligation under this Agreement
will not affect its right to require performance of that obligation. Any waiver
of any breach of any provision of this Agreement will not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver or
modification of the provision itself, or a waiver or modification of any right
under this Agreement. No waiver will be binding unless executed in writing by
the party making the waiver.


                           18. Modifications. No modification, amendment or
supplement to this Agreement will be effective for any purpose unless in writing
and signed by each party, and then such modification, amendment or supplement
will be effective only in the specific instances and the specific purposes for
which given.


                           19. Entire Agreement. This Agreement constitutes the
entire agreement between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior and contemporaneous agreements,
representations and understandings of the parties. No party is relying upon any
warranties, representations, definitions or inducements not set forth in this
Agreement.


                           20. Real Estate Broker/Commissions. There will be no
real estate brokerage fees or commissions with respect to this Agreement.


                           21. Notices. All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
mailed by registered or certified mail (return receipt requested), sent via
facsimile or sent by a nationally recognized overnight courier (providing proof
of delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):


  If to Buyer:


                           Station Casinos, Inc.
                         2411 W. Sahara Avenue
                         Las Vegas, Nevada 89102
                         Attn: Richard J. Haskins, Esq.
                         Facsimile: (702) 221-6613


  If to Sellers:


                           Vestin Mortgage, Inc.
                         8379 W. Sunset Road
                         Las Vegas, Nevada 89113
                         Attn: Paul R. Connaghan, Esq.
                         Facsimile: (702) 921-6839


  With a copy to:


                           Lionel Sawyer & Collins
                         300 South Fourth Street, Suite 1700
                         Las Vegas, Nevada 89101
                         Attn: Mark H. Goldstein, Esq.
                         Facsimile: (702) 383-8845


                           22. Authority. Each individual and entity executing
this Agreement hereby personally represents and warrants that he or it has the
capacity set forth on the signature pages hereof with full power and authority
to bind the party on whose behalf he or it is executing this Agreement to the
terms hereof.


                           23. Effect of Termination of Assignment. In the event
that Buyer terminates the Assignment prior to the expiration of the Limited Due
Diligence Period (as defined in the Assignment), this Agreement shall
automatically be deemed void and of no force or effect.


[Signature page follows]



--------------------------------------------------------------------------------




  “BUYER”


  STATION CASINOS, INC., a Nevada corporation


  By: /s/ Richard J. Haskins


  Title: Executive Vice President


  “SELLERS”


  VESTIN FUND I, LLC, a
Nevada limited liability company
By: Vestin Mortgage, Inc., Manager,


  /s/ Lance Bradford
By: Lance Bradford, CFO


  VESTIN FUND II, LLC, a
Nevada limited liability company


  By: Vestin Mortgage, Inc., Manager,


  By: /s/ Lance Bradford
       Lance Bradford, CFO


  OWENS MORTGAGE INVESTMENT FUND, a
California limited partnership


  By: /s/ William C. Owens
Its: General Partner





--------------------------------------------------------------------------------






EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

That real property consisting of approximately 25.86 acres
and more fully described on the attached legal description.



















